United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
THOMAS JEFFERSON CHILDRESS, §
#28309 §
§
v. § CIVIL ACTION NO. 3:20-CV-3658-S-BN
§
DALLAS COUNTY DISTRICT §
ATTORNEY §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case [ECF No. 6] and then supplemented those findings, conclusions, and a recommendation
{ECF No. 9]. No objections were filed. The District Court reviewed the proposed findings,
conclusions, and recommendation as supplemented for plain error. Finding none, the Court
ACCEPTS the Findings, Conclusions, and Recommendation of the United States Magistrate
Judge as supplemented.

The Court also DENIES Plaintiff's February 4, 2021 Motion for Leave to File an
Amended Complaint [ECF No. 10], which is virtually identical to Plaintiff's January 20, 2021
Motion for Leave to File an Amended Complaint [ECF No. 8], for the reasons expressed the
Supplemental Findings, Conclusions, and Recommendation of the United States Magistrate
Judge. These reasons further reflect that Plaintiff has not shown that exceptional circumstances
require the appointment of counsel under 28 U.S.C. § 1915(e)(1). The Court therefore DENIES
Plaintiffs February 25, 2021 Motion for the Appointment of Counsel [ECF No. 11].

SO ORDERED.

SIGNED June 17, 2021.

 

 

 

 
